                                            Case 3:20-cv-05787-SI Document 93 Filed 05/07/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHILDREN’S HEALTH DEFENSE,                        Case No. 20-cv-05787-SI
                                   8                    Plaintiff,
                                                                                           ORDER DENYING MOTION TO FILE
                                   9             v.                                        AMICUS BRIEF
                                  10     FACEBOOK INC., et al.,                            Re: Dkt. No. 89
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          The Rutherford Institute has filed a motion requesting leave to file an amicus brief. “The

                                  14   district court has broad discretion to permit amicus briefs.” Hoptowit v. Ray, 682 F.2d 1237, 1260

                                  15   (9th Cir. 1982). “There are no strict prerequisites that must be established prior to qualifying for

                                  16   amicus status; an individual seeking to appear as amicus must merely make a showing that his

                                  17   participation is useful or otherwise desirable to the court.” California by & through Becerra v.

                                  18   United States Dep’t of the Interior, 381 F. Supp. 3d 1153, 1164 (N.D. Cal. 2019).

                                  19          The Court exercises its discretion and DENIES the motion to file an amicus brief. The Court

                                  20   has reviewed the proposed amicus brief and finds that it addresses the same issues that have already

                                  21   been amply covered in the parties’ voluminous briefing, and thus that the amicus brief is not useful

                                  22   to the Court.

                                  23

                                  24          IT IS SO ORDERED.

                                  25

                                  26   Dated: May 7, 2021                           ______________________________________
                                                                                      SUSAN ILLSTON
                                  27                                                  United States District Judge
                                  28
